DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions 
2.    Applicant’s election without traverse of Group I (claims 1-17) filed on 04/28/2022 and withdrawn Group II (claims 18-20) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 18-20.
     Claims 1-20 are currently pending in the application.
                                                    Oath/Declaration
3.   The oath/declaration filed on 11/19/2020 is acceptable.
                                                          Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                 Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/19/2020.
       This application is in condition for allowance except for the following formal matters:
         Specification
         i) The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
        A new Title such as – DISPLAY DEVICE HAVING FIRST TRANSISTOR, SECOND TRANSISTOR AND THIRD TRANSISTOR DISPOSED ON DIFFERENT LAYERS – or suggested by the applicant.
       ii) In para [0065], line 2, a term of “the first driving voltage line ELVDL” should replace by – the first power voltage line ELVDL --.
       Claims
       In claims 4-5, line 6, a term of “patter” should replace by – pattern --.
      Canceled Non-elected Claims
     Claims 18-20 currently pending but are withdrawn from consideration.    
     These claims need to be canceled prior to allowance of this application.
                                     Allowable Subject Matter
6.    Claims 1-17 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device, comprising wherein a semiconductor pattern of the first transistor is disposed over a semiconductor pattern of the second transistor, and a semiconductor pattern of the third transistor is disposed over the semiconductor pattern of the first transistor; a lower transistor insulating film disposed between the semiconductor pattern of the first transistor and the semiconductor pattern of the second transistor; and an upper transistor insulating film disposed between the semiconductor pattern of the first transistor and the semiconductor pattern of the third transistor, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-12 are directly or indirectly depend on the independent claim 1.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device, comprising a first transistor, a second transistor, and a third transistor that are disposed on different layers, respectively; and a third semiconductor layer disposed over the third interlayer insulating film and including a semiconductor pattern of the third transistor; a third gate insulating film disposed over the third semiconductor layer; and a fourth conductive layer disposed over the third gate insulating film and including a gate electrode of the third transistor, in combinations with the other structures as cited in the independent claim 13.
        Claims 14-17 are directly or indirectly depend on the independent claim 13.

  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                              Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. JE et al. (U.S. Publication No. 2019/0198534 A1), CHOI (U.S. Publication No. 2018/0212014 A1), Shim (U.S. Publication No. 2017/0124953 A1), and Lee et al. (U.S. Publication No. 2016/0322445 A1).
                                               Conclusion
8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892